Case 1:19-cv-24990-JLK Document 3 Entered on FLSD Docket 12/18/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              CASE NO: 1:19-cv-24990-JLK/ Becerra


 WON VISION, INC.,

        Plaintiff,

 Vs.

 LITTLE HAVANA RESTAURANT, INC.,

       Defendant.
 ___________________________________________________/

                                  NOTICE OF SETTLEMENT

        Defendant, LITTLE HAVANA RESTAURANT, INC., through undersigned counsel,

 hereby notifies the Court that the parties have reached a settlement in this matter and respectfully

 requests two weeks to finalize a Consent Decree to be submitted to the Court for approval.

 Dated: December 18, 2019

                                                      Respectfully submitted,

                                                      MICHAEL A. PANCIER
                                                      Counsel for Defendant
                                                      9000 Sheridan Street - Suite 93
                                                      Pembroke Pines, FL 33024
                                                      Tel.: 954-862-2217
                                                      Email: mpancier@pancierlaw.com
                                                      By: /s/ Michael A. Pancier, Esq.
                                                           MICHAEL A. PANCIER
                                                           Florida Bar No.: 958484
Case 1:19-cv-24990-JLK Document 3 Entered on FLSD Docket 12/18/2019 Page 2 of 2



                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on December 18,

 2019 via e-service upon:

                      Lawrence J. McGuinness
                      MG Legal Group
                      ljm@ljmpalaw.com
                      scheduling_ljmpa@comcast.net




                                                    Respectfully submitted,

                                                    MICHAEL A. PANCIER. Esq
                                                    Counsel for Defendants
                                                    9000 Sheridan Street - Suite 93
                                                    Pembroke Pines, FL 33024
                                                    Tel.: 954-862-2217
                                                    Email: mpancier@pancierlaw.com

                                                    By: /s/ Michael A. Pancier, Esq.
                                                        MICHAEL A. PANCIER
                                                        Florida Bar No.: 958484
